Per Curiam.
This is an action in chancery to restrain the maintenance of a nuisance. It is brought here for trial de novo. The appellee files an amended abstract, showing that no translation of the short hand reporter’s notes has been filed in the court below, that the evidence has never been certified by the judge of the district court, nor by the reporter, and that it has never been made a part of the record in any manner. This amended abstract is not denied by the defendant. Under repeated rulings of this court, it must be taken as true.
The plaintiff moves to strike the evidence from the transcript on the ground, among others, that it is no part of the record, never having been certified by the judge of the court below as required by law. The motion must be sustained. We cannot try the ease de novo, unless the evidence be certified by the judge trying it in the court below. See Acts of Nineteenth General Assembly, chapter 35, section 1. We have repeatedly ruled to this efiect. The motion must be sustained. The evidence being stricken from the transcript, nothing remains of the case for review in this court. The case in its present form is not triable upon errors; indeed, no errors are assigned. The decree of the district court must be
Affirmed.